Springer, J.,
dissenting:
The State is being permitted to use its coercive power in a pending case to force a defendant to waive his right of appeal in another, unrelated case. In Hood v. State, 111 Nev. 335, 890 P.2d 797 (1995), we held that a defendant cannot waive his or her rights to post-conviction remedies as part of a plea agreement. We further stated in Hood that “[i]t would be unconscionable for the state to attempt to insulate a conviction from collateral constitutional review by conditioning its willingness to enter into plea negotiations on a defendant’s waiver of the right to pursue post-conviction remedies.” Id. at 337, 890 P.2d at 798. Although appellant only waived his right to appeal and not his right to post-conviction remedies, the majority opinion essentially permits the State to insulate appellant’s conviction from appellate review. I do not think that this is fair or proper; therefore, I dissent.